DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of Group III and the required species in the reply filed on 6/11/2020 is acknowledged.
Claims 35-37, 46 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/2020.
Claims 26, 27, 31, 33, 34, 38-45, 48 and 49 are examined on the merits.  

Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive. See responses below.

Allowable Subject Matter
Claim 49 is allowed.

Claim Objections
(Prior Objection Maintained) Claim 38 (limited to the elected species of SEQ ID NO: 10) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New Rejection Necessitated by Amendments) Claims 26, 27, 31, 33, 34, 39-43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer et al. (US PGPub 2007/0082011) and Barney et al. (US PGPub 2003/0186874).


The peptide administered is linked to a heterologous carrier with a linker and the carrier is a heterologous protein and is linked via a peptide linker to form a fusion protein.

	Presently, the active steps involve administering to a subject an effective amount of a peptide that comprises SEQ ID NO: 10 and therefore the amino acid sequence of SEQ ID NO: 9 or 7 and the peptide administered is no more than 100 amino acids in length, no more than 50 or no more than 40 amino acids in length.  In addition, the peptide administered is linked to a carrier (heterologous protein) via a peptide linker.  The administration of this peptide generates an immune response against an ebola virus.

Lehrer et al. teach the formulation of compositions comprising Ebola virus GP proteins pr peptides and fragments of the GP protein which lack the C-terminal transmembrane domain. [see claims 1 and 19] Lehrer et al. teach that the goal of their compositions is to vaccinate a patient or subject in order to attenuate infection by filoviruses. [see paragraphs 100-104]  It is also taught that residents of central Africa and the Philippines are at risk for infection of Ebola, which can be spread by contact with infected bodily fluids. [see paragraph 7]  Lehrer et al. teach that the composition to be administered can be combined with an acceptable carrier. [see paragraph 36]

However, while Lehrer et al. teach that full-length for truncated fragments of Ebola virus GP can be administered to a subject, they fail to teach that a peptide of no more than 100, 50 or 40 amino acids that comprises SEQ ID NO:s 9, 7 or 10 are to be administered to their subject; or that the carrier is linked to the peptide via a peptide linker and the carrier is a heterologous protein. 

KNITDKIDQIIHDFVDKTLPDQGDNDNWWTGWRQW-NH2.  The underlined portion is SEQ ID NO: 10 of the instant invention.  In addition, Barney et al. teach the use of carrier proteins/enhancer proteins linked to a core polypeptide (such as SEQ ID NO: 1100) [see paragraph 59] with linkers including peptide amide linkage and other amide linkages. [see paragraph 96]  Therefore, Barney et al. teach the active steps presently claimed and upon administration, the protein if SEQ ID NO: 1100 would inherently generate an immune response against ebolaviruses.
	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Lehrer et al. to include additional ebola virus GP fragments in their methods of administering ebola virus GP truncated proteins to subjects in order to protect them against ebola virus infections.  One would have been motivated to do so, given the suggestion by.  There would have been a reasonable expectation of success, given the knowledge that the methods Barney et al. involve administering a peptide fragment comprising SEQ ID NO: 10 among other proteins in order to induce an immune response against viruses. Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	It is acknowledged that Barney et al. do not teach administering their peptides to a subject with an ebolavirus infection or at risk for an ebolavirus infection (a new claim limitation).  However, as stated in previous Office action, since Barney et al. teach methods of administering different peptides derived from viruses in order to decrease or inhibit viral infection and to induce immune responses.  While Barney et al. do not specifically teach that their methods focus on inducing an immune response against ebola virus, they do teach several peptide fusion proteins, such as the amino acid sequence ID: 1100, which upon delivery to a subject would induce an immune response that would be directed towards any pathogen that possessed epitopes within this peptide, such as Ebola viruses.  In lieu of applicant’s amendments to the claims, the previous 35 USC 102a1 rejection based on Barney has been withdrawn.  In view of the teachings of Lehrer et al. detailed above and the teaches of Barney et al., the instant invention is hereby rendered prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(New Rejection Necessitated by Amendments) Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer et al. and Barney et al. as applied to claims 26, 27, 31, 33, 34, 39-43 and 48 above, and further in view of Kiraly et al. (Acta Virologica, 2011, Vol. 55, pages 261-265)

	The teachings of Lehrer et al. and Barney et al. are summarized above, however, they do not teach the use of KLH as a carrier.
	
	Kiraly et al. teach the use of KLH conjugated to an extracellular protein M2e of an influenza A virus and recorded immune responses in mice receiving this protein composition. [see page 262]
	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Barney et al. in order to employ KLH as an alternative carrier.  One would have been motivated to do so, given the suggestion by Barney et al. that their methods involve administering a peptide fragment comprising SEQ ID NO: 10 and the use of carrier proteins/enhancer proteins linked to their disclosed peptides.  There would have been a reasonable expectation of success, given the knowledge that KLH can readily be linked to viral envelope proteins, as taught by Kiraly et al. Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to arguments:
Applicant’s arguments have been considered in full, however, they are not persuasive:	
	As stated above, the teachings of Barney et al. in view of the amended claim 26 have been addressed.  As a result, the Kiraly et al. need not remedy any of the deficiencies of Barney with the exception of the limitations found in claims 44 and 45.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648